EXAMINER’S AMENDMENTS AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
Examiner’s Amendments (“E/As”) to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for these E/As was given in a 1-19-22 interview with Nicholas Stadnyk, Esq. The application has been amended as follows:
In the 4th line of claim 1, “a one metal salt” is changed to --a metal salt-- .
In claim 7, “one salt of a C1-C4 aliphatic” is changed to --one metal salt of a C1-C4 aliphatic-- .
Also in claim 7, “one salt of a C5-C6 aliphatic carboxylic acids” is changed to --one metal salt of a C5-C6 aliphatic carboxylic acid-- .
In claim 14, “said metal salt is” is changed to --said metal salt of a C5-C8 aliphatic carboxylic acid and/or C1-C4 carboxylic acid is-- .

Response to Arguments
Applicant's 12-15-21 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 12-15-21 claim amendments, have been fully considered and are persuasive in view of said amendments and the E/As detailed above
Applicant's 12-15-21 arguments vis-à-vis rejections under 35 U.S.C. 103 employing  Trentham et al., US 4,363,791 (1982) (“’791”) in view of Trentham et al., US 4,320,101 (1982) (“’101”) as the primary references therefor, stating in pertinent part that the claimed method’s capture composition unexpectedly increases the acid gas (e.g. CO2) loading capacity of its aq. higher-chain (i.e. C5-C8) aliphatic carboxylic acid metal salt solution by employing an additive as claimed, without reducing the solution’s uptake rate (for evidence, see p. 8, ln. 21-31 of the specification-as-filed and Figs. 2 & 4) (Remarks at pp. 5-7) are persuasive.  As such, said rejections are withdrawn.

Allowable Subject Matter
Claims 1-2, 7, 12, 14, and 16-21 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 1, the most pertinent prior art of record appears to be ‘791 in view of ‘101, whose collective teachings and suggestions are in the 9-15-21 Office Action.  Claim 1 has been allowed over said references, however, at least because, as detailed above, the claimed method’s capture composition unexpectedly increases the acid gas (e.g. CO2) loading capacity of its aq. higher-chain (i.e. C5-C8) aliphatic carboxylic acid metal salt solution by employing an additive as claimed, without reducing the solution’s uptake rate.  MPEP 2145, citing, e.g., In re Albrecht, 514 F.2d 1389, 1396 (CCPA 1975) (stating that a showing of unexpected results may be sufficient to overcome prima facie obviousness).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. For questions about the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For help from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ January 21, 2022
Primary Examiner
Art Unit 1736